Formation of political groups (amendment of Rule 29) (debate)
The next item is the report by Mr Corbett, on behalf of the Committee on Constitutional Affairs, on amendment of Rule 29 of Parliament's Rules of Procedure - Formation of political groups.
rapporteur. - Mr President, I rise to present to you a report from the Committee on Constitutional Affairs concerning our Rules, where we have examined the question of the threshold - the minimum threshold necessary to constitute a political group in our Parliament.
All parliaments that have a system of political groups have, of course, a minimum threshold. Normally one does not allow a single Member or two Members to create a political group; it is necessary always to define what that threshold should be. And, as our Parliament continues to grow, it is logical that we pause to reflect and think what should be, in the next Parliament, the threshold for creating a political group.
We have looked at this in detail in the Constitutional Committee, and the committee's opinions were fairly evenly divided. There was a majority of one vote against raising the threshold when we looked at it in committee, although, of course, this matter is now before us again in the House.
We also looked at groups that exist already but fall slightly below the threshold when one or two members leave and whether it is right that such groups should automatically and immediately cease to exist or whether in some circumstances we should allow such groups to continue to exist. Here the committee approved my proposal, which was based on a suggestion of Mr Bonde, the former co-leader of the IND/DEM Group, who pointed out to me what difficulties he, as a group leader, could face, leading a group that was just above the threshold, when one, two or three Members might threaten to leave the group unless they got their way on something or other, thereby effectively blackmailing the group.
On his suggestion, the committee wisely adopted my proposal that, once a group has existed for a certain period of time, we should help the smaller groups by allowing them in such circumstances to have the possibility - we will allow the President of Parliament to have some discretion on this - to continue to exist, even if they fall below the threshold, for a limited period of time until the next constitutive session of Parliament and provided, of course, they still have a reasonable minimum membership: we cannot allow a group to exist with two or three members.
The idea was to find a balance between a reasonable threshold and to give something to the smaller groups, to make sure they are not facing that dire prospect of virtual blackmail by a minority of Members within their group who could pull the plug at any moment.
As I said, the committee hesitated on raising the threshold - it was a majority of one. But that issue is now before us again. At the moment, if you look around the parliaments of the world, we have one of the lowest thresholds that exist for allowing the constitution of a political group. Just 2.5% of our membership can create a political group. When you remember that constituting a group gives those Members extra resources above what ordinary Members get as a Member - extra resources as a group in terms of finance from the taxpayer, in terms of staff and in terms of procedural privileges - it should give us cause to reflect.
Do we want to give such huge resources to what could frankly be a very small and unrepresentative number of Members - 2.55%? My own thought was that this was a very low threshold: it comprises the danger that we give such resources to very small, possibly unrepresentative and even extreme groups. Some people have pointed to the extreme right potentially being able to create a group with such a small threshold if ever they won enough seats.
That is something that it is legitimate to ask. What is the minimum threshold? My proposal had been to raise it to 4%, which is still rather low if you compare it to national parliaments across our Union, still below what is the norm in many national parliaments, but perhaps a reasonable balance. I understand now that some smaller groups that initially opposed this idea are on board for a compromise between the 30 Members that I proposed and the 20 Members of our current rule; they would be happy to go along with a compromise of 25.
Changing hats and speaking as the coordinator of my group instead of rapporteur, I can tell colleagues that my group is willing to go along with such a compromise - if indeed it is a compromise - and we can all unite around that. If it is not a compromise - if that is not acceptable - then my group will continue to support the proposal for 30 instead of for 25.
on behalf of the PPE-DE Group. - (HU) Mr President, my party and I are among those who have supported the creation of a Parliament with stronger cohesion in the event that we raise the threshold that has been a condition for forming a group up to now and at present.
I say that it will lead to a stronger Parliament because I feel that it is in the interests of the European Parliament that there should be tighter cohesion between political parties and political groups and among political groups in the Parliament, and that the political parties will be even stronger at European level.
As Mr Corbett has said just now, we have faced the fact that this measure is currently very low, and it is low if we compare it with other parliaments. It is for this very reason that, on behalf of the European People's Party, we have supported this recommendation, and we have supported the view that this limit should be flexible, although I would like to add that, with regard to flexibility, I would have authorised the creation of such groups for a shorter period.
Naturally, however, we have seen that not everyone has shared this opinion, and I am convinced that, in a European Parliament where there are very many different colours, very many kinds of political party and very many kinds of political persuasion, efforts must always be made to reach some sort of consensus on this matter. I was therefore pleased that there was an opportunity for a compromise within the framework of which we can set the limit for creating political parties higher than at present but lower than planned.
One last note: I am convinced that, with regard to both the number of countries and the minimum number of political groups, it would be better to apply not a specific number but a percentage ratio. In this case, these ratios would not need to be changed constantly, and particularly in view of the fact that, now that the Lisbon Treaty has become uncertain, we do not know for certain what the numbers will be for the next Parliament in 2009, and whether we will have to amend this rule again. Thank you for your attention; the People's Party supports the recommendation.
Mr President, I should especially like to thank Mr Corbett for preparing these reports. It was clear from the outset not only that agreement would be reached on this subject but also that the subject would be hotly debated. However, we must note that this Parliament has grown from 626 to 785 Members and, should the new Treaty come into force, the figure will very likely be 751. Obviously we shall have to adapt the rules by which we work.
We have a Working Party on Parliamentary Reform, which is addressing many areas in which Parliament must move forward, and cannot remain standing still as was the case many years ago. The status quo is always the easiest option. Defending the acquis communautaire means not having to modernise or change, but in this case it is obvious that the matter of the size of the political groups in Parliament must now be dealt with.
Mr Corbett has already said that we have one of the lowest thresholds compared to the national parliaments of the world. That could be an aim - why not? Alternatively, like Mr Szájer, one could say: 'It seems to me that we need more coherence in this Parliament. We are no longer an advisory assembly; we are now a legislative body. We make laws for 500 million people, and a certain degree of coherence is needed to do that.'
Therefore, I would wish for truly political groups in this Parliament and not just technical groups - groups that get together only because of the money and do not really have anything in common politically. The proposal that was on the table of moving from 20 to 30 would still have been moderate and not at all excessive. Well, it did not make it past the committee stage, and one has to be willing to make compromises. Even though the latest suggestion is 25, that is still progress and the smallest acceptable next step.
We have 10 political families registered - from the far right to the far left. At the next European elections, citizens will have a broad selection of political families to choose from in order to say what kind of Europe they want. Therefore, I have no doubts about undertaking this reform. The diversity of this Parliament will be retained, but perhaps we shall contribute a little to improving its coherence, and that is the point of the exercise. Thank you, therefore, to Mr Corbett.
on behalf of the ALDE Group. - Mr President, the committee, as we know, tries to be consensual, but tonight the consensus has broken apart, and I have a strong objection to Mr Corbett's proposal on the grounds of both principle and practice.
I simply cannot accept that the existence of seven groups inside Parliament creates a particular problem of efficiency. Lessons drawn from national parliaments can only take us so far. Here we should reflect on the more complex and wider spread of public opinion from 27 countries. In fact, it is critical at this sensitive phase of integration that all sorts of minority opinions can organise themselves professionally to express themselves in an articulate fashion. Groups contribute to, and do not impede, the work of the assembly.
Mr Corbett's proposal and also the compromise would have the effect of closing the UEN and the IND/DEM Groups. Now frequently, perhaps always, I disagree with the opinions of those groups, but they have a perfect right to express their opinions and they certainly represent a specific strand of public opinion.
Should we close them, their members will be forced to join a larger group, thereby complicating affairs and increasing the incoherence of those groups. Alternatively, they will swell the ranks of the non-inscrits.
So, to conclude, and in the interests of efficiency, pluralism, coherence, fairness and liberalism, please support the committee's position and reject the amendments.
Mr President, ladies and gentlemen, sometimes - not often - it happens that the large groups in this House have something on their conscience. Sometimes you can tell, because a matter is dealt with late on a Monday night in Strasbourg.
That is the case today because, otherwise, the public might be interested in why a report that was rejected by the committee should come to this plenary session. The public might also be interested to know why a rapporteur, on behalf of the committee, is presenting a report that does not contain what he is presenting and that was not rejected by one vote - as Mr Corbett claimed - but by the majority of the committee, and for good reason.
The public might be interested to hear that you are tabling this motion in plenary in violation of the Rules of Procedure - that is, with a view not to voting on the motion but to doing something entirely different.
I have been a Member of Parliament since 1990. During this time I have become familiar with a consensus regarding parliamentary culture, and that is that the majority in a parliament does not use its voice, its weight, to create privileges and powerful positions for itself in the Rules of Procedure at the expense of other groups. That is what you have done here. You have violated this taboo. What is being said here is fraudulent.
The major groups simply want to prevent smaller groups from forming and to put pressure on Members from all countries in the Union to join their groups, to prevent the parts of their own groups that are breaking away from doing so. They want to adjust the Rules of Procedure according to their taste and to tailor-make their groups. In doing that, they are disregarding another taboo, which is that it is unacceptable to use formal tricks to get rid of existing groups, such as the Independence/Democracy Group. That is out of the question in a political democracy.
This is becoming a tradition, Mr Corbett. I have researched the last two years, and we shall discuss this before the elections: over the last two years, the larger groups in this Chamber have tabled a series of amendments to the Rules of Procedure, all of which have the same outcome: strengthening the power of the larger groups, diminishing diversity, reducing the rights of individual Members and curtailing the rights of the smaller groups.
If that is the way to make Parliament popular, to respond to the crisis of confidence amongst citizens and to prepare ourselves for the electoral campaigns next year, then you will find us to be vigorous opponents on this issue, and proponents of a democratic Parliament.
on behalf of the UEN Group. - (PL) Mr President, pluralism and respect for differences are an important value for the European Parliament. This is because the European Union as such must reflect unity in diversity. For this reason, too, the European Parliament should not only respect but actually support the diversity of colours on the political map, the multiplicity of its strands.
While properly defending the rights of ethnic, religious and sexual minorities, we must also bear political minorities in mind. Any manipulation of or politically motivated changes to the Rules of Procedure of the European Parliament will overtly restrict Parliament's role as the body representing peoples and communities from all over the European Union. We do not see any need to tamper with those points in the Rules of Procedure that concern the number of countries whose representatives constitute a political group. The current state of affairs is fine. The European Parliament as it is today is working effectively, and as the Chinese proverb goes, 'leave well enough alone'. Six states are adequate in this context and should not be replaced by seven. All this will do is cause an increase in the number of non-attached Members, who often differ from one another completely and to an extreme. Such a change, like the raising of the threshold needed to form a political group to 30, could in fact impact on pluralism, freedom of opinion, the representativeness of European institutions and our credibility as European Parliament representatives.
Such changes will not create an image of authority for the European Parliament in an election year, which I think is particularly important in view of the turnout at these elections. These changes should not enter into force either in 2009 or at any time, and I am saying this as representative of a group that would manage perfectly well even if these changes were to be introduced.
Mr President, let us face facts. The history of European integration, its dominant ideological currents, practices inherited from half a century of close cooperation within the Commission, the Council and Parliament - all this has resulted in a sort of Christian Democratic-Social Democratic condominium within the European institutions. I am not passing judgement here; I am simply stating a fact.
In this Parliament, the qualified majority necessary for the adoption of any legislative text at codecision means a constant search for consensus between the two main groups, which further marginalises the expression of differences and divergences. The question is therefore simple: do we want to exacerbate this tendency to avoid conflict by tightening the conditions imposed for the formation of political groups, on the eve of elections that will see the number of MEPs per country decrease, therefore further penalising minority groups, particularly in the least populated countries? How credible would these professions of faith in favour of pluralism be then? The quality of the democratic debate will not be improved by swelling the ranks of non-attached members.
This is why my group is unanimously in favour of maintaining the current rules on the formation of political groups, even though our opinions differ when it comes to the refusal of the two main groups to accommodate our request concerning the procedures to follow: acknowledge the disagreement or accept a compromise. The majority of my group - including me - has now spoken out in favour of the compromise in a sole bid to help perpetuate pluralist expression within this Parliament, yet with the utmost respect for those who think differently, because at the end of the day we share the same principles. These principles have a name, and that name is democracy.
on behalf of the IND/DEM Group. - (DA) Mr President, the debate we are currently holding is surreal. Indeed, it is every bit as absurd as a Kafkaesque trial. I shall have to run through the course of events to explain why I permit myself this comparison, as I realise it is rather crude.
On 27 May a meeting of the Committee on Constitutional Affairs considered a draft report that sought to make it more difficult to form political groups. Mr Corbett, the rapporteur for the report, wanted to raise the number of members from 20 to 30, and at the same time require that the group represent a quarter of the countries as against a fifth up to then. This draft report was rejected, which in any other context would mean the report being taken off the agenda. Instead, however, the committee chair, Mr Leinen, allowed the committee to continue voting on amendments to the original text of the report - and this despite there being no report to amend! This manoeuvre made it possible to keep alive a report that was in fact dead. All the rules and customary procedures may have been violated, but this does not seem to worry Mr Corbett, flanked by the committee chair. We need to ask why. After all, in 2004 the threshold was raised on the grounds that the European Parliament now consisted of 25 countries instead of 15. Two more countries have joined since then, but this does not justify amending the rules so drastically. They say that, in many cases, the threshold is higher in national parliaments, but what they forget to say is that the European Parliament has an additional restriction - a geographical restriction. To my knowledge, no such restriction exists in any national parliament. Why, then, this drastic amendment of the rules on the formation of political groups? It most closely resembles an unholy alliance between the two major groups in Parliament to create a two-party system. Indeed, if I were paranoid, I would say that it resembled an unholy alliance with a sinister ulterior motive, one consisting in making it very difficult to create political groups belonging to the opposition; groups such as the one to which I myself belong. Parliament has no right to judge political opinions. Only the voters have such a right. Members elected in the course of lawful democratic elections are legitimate participants in the political process. They have every right to play on this ground, and it is not for either the Socialist Group in the European Parliament or the Group of the European People's Party (Christian Democrats) and European Democrats to make it difficult for them to exercise their mandate.
I would recommend that all Members vote against amendments to non-existent reports. This would be my recommendation both today and in the future. This is quite simply going too far if we ever want to be taken seriously as a legislative assembly.
(NL) The rapporteur has actually said himself what this report is about: it is about the European Parliament further intensifying its role as a kind of representative of eurocratic one-dimensional thinking, and doing away with the modicum of freedom enjoyed by the smaller political groups. Parliament's role is to serve the European mandarins and no longer to represent the political diversity among our peoples. What an undemocratic farce your Europe is turning into!
The famous Amendment 6 on parliamentary questions is also yet another curtailment of our rights. In addition, we read that this rule is being introduced because the European Commission - and I quote - 'has [...] strongly complained about the number of such questions and the administrative workload answering them imposes on its services.' However, I think it is more likely to be MEPs who feel the need to complain strongly about the dreadful way in which many European Commissioners barely answer our written questions, namely without getting to the point, incompletely and sometimes with a barely disguised refusal to provide us with the correct information.
We would do better to incorporate a disciplinary procedure for Commissioners instead of once again making it difficult for MEPs to do the job they are paid to do.
Mr President, this debate is about the nuts and bolts of Parliament, and it is our duty to ask if the proposals about groups are practical. It was certainly with practicalities in mind, faced with the basic requirement of 30 Members, that I submitted my amendment - I think it was my amendment, Mr Corbett - which enabled the President of Parliament, with the agreement of the Conference of Presidents, to allow a group to continue its work for a limited period if it fell below that particular threshold.
In committee it was generally agreed this was a good idea to avoid a group being held hostage by a Member threatening to leave and thereby instantly disbanding such a group. That is why I am somewhat attracted by this new compromise which has been proposed for a limit of 25 Members. It does seem to me to be a sensible idea, which would alleviate one of the difficulties I was referring to when I prepared my amendment.
We must always remember, however, that we were elected to represent the views and interests of our electorate as a whole. It is a fact that our European electoral spectrum spans an ever-wider variety of opinion, which is good for democracy. It is not just the number of Members which increases in this Parliament; it is also the diversity of views which they bring with them. If we are successfully to fulfil our parliamentary mandate, we must have the opportunity to fully mirror the views of our national electorates. A small group in the European Parliament here may well represent a large body of opinion in Member States. We need to be able to work constructively as a Parliament and also, most importantly, in line with the wishes of the people that we represent, however that is formulated in the disposition and composition of our groups.
So, whilst I welcome this possible compromise, I welcome a sensible and pragmatic approach to this matter. I hope that we do not allow ourselves to fall into the trap of assuming that fewer groups necessarily means more democracy.
(BG) Mr. President, colleagues, I think that the motion in the report of Mr. Corbett deserves attention and, in my opinion, comes just on time, since actually with its adoption we do not threaten any of the currently existing groups in the European Parliament. I am in support of a more effectively functioning Parliament in the next mandate from 2009 to 2014. We have discussed the meaning of these changes repeatedly and limitation of the opportunities of Members elected to the European parliament to express their opinion has never been discussed. But since our Parliament is a large Parliament, maybe, as we say the largest democratically elected parliament in the world, its essence of European Parliament is held precisely by the parliamentary groups, by the political groups that represent not the nations of the elected Members who participate in them, but represent the political trends which unite the Members. This is also the meaning of the great power, opportunities which both the political groups and their leaders have in the activity of our Parliament.
That is why I think that now, too, should we blunder in the direction of blaming Socialists or Christian Democrats of being undemocratic, we will not be right. Quite the contrary, I think that in this way we shall provide the opportunity for a much clearer profile of the political groups which manage to form and actually operate in the next mandate of the European Parliament. Of course, I also think that it is easy to speak in the name of a political group which is not threatened with failure to come up with the necessary number of Members in the next parliament. I think that in any case the groups that exist today will be able to continue to exist over the next mandate. In addition, our presence here, in this Parliament, is largely due to the power of the political parties we represent. We should not consider the one in isolation from the other. That is why we should not think, either, that the political life of Europe unconditionally revolves here, in Parliament, and depends on the two political groups, nor should we forget the parties we represent. And in this sense I suggest that we really move toward the suggested compromise and support the motion of Mr. Corbett.
Mr President, this Parliament frequently talks about openness, transparency and democracy, but does not always display it.
In this instance, the rapporteur, Mr Corbett, has been very open and transparent about what he seeks to achieve: he wants to make it harder for small groups to form and function; he wants to deny them the resources and privileges they are currently entitled to, which enables them to represent the will of those who elected them. Mr Corbett wants to put political groups that he does not approve of out of business if he possibly can. This is totally undemocratic. Why should not the will of European electors be expressed in political groups, formed by those they elect, however small those groups may be. Why not? Because Mr Corbett does not think they should be allowed to!
These rules, if adopted, would, for example, put my own - the Independence and Democracy Group - out of business. The IND/DEM Group was, of course, formed to oppose the European Constitution, and we have been very successful, having spent money on the 'no' campaigns in the French, Dutch and, most recently, Irish, referendums. That is why Mr Corbett and other Europhiles want to try to put us, and any group like us elected after 2009, out of action if they can. His totally undemocratic credentials are transparent for all to see.
(PT) Mr President, Parliament needs to interpret Democracy in a democratic fashion. This means that the Rules of Procedure should not be taken in isolation; rather they must be interpreted in the light of the moral basis for suffrage and the principle of representation as signifying self-legislation and citizens' autonomy. Drawing some points from this principle, I should like to say the following: from my point of view, the amendment Mr Corbett has proposed is correct in principle, but the reason why a group that falls below the minimum threshold necessary during a parliamentary term must continue to exist lies especially in the fact that voters' democratic choices are also nearly always made taking account of the EP political group that candidates belong to.
Voters are not indifferent to whether a candidate is elected to sit on the benches of the Socialist Group in the European Parliament or of the Group of the European People's Party (Christian Democrats) and European Democrats. This being the case, I believe that this amendment, rather than containing a discretionary power for the President of Parliament, should contain a binding power, rather than a permission, a duty, and the period for continuation of the group can only, from a democratic point of view, be exactly the period of a parliamentary term. Otherwise we would be completely subverting the principles of freedom that make up what we are.
My second remark concerns the temptation to copy what the national parliaments do. National parliaments really do act as models for us, but in this case we need to copy them cum grano salis, with caution, as the proliferation of groups in European democracy can make up for the lack of representativity that hurls Europe from one crisis to another.
Proliferation here may make up for the persistent divorce between European citizens and those who represent them. Additionally, the more plurality there is, the more evident the struggle and intense politicking that normally lead to our consensuses will become, as systematic consensuses are not free from controversy here either.
Having many groups can help Parliament politicise bureaucratic Europe, because a Democracy is a Democracy and not an Order.
(DE) Mr President, ladies and gentlemen, we should not direct any additional financial support towards Members and representatives who argue against democracy at the European level.
Mr President, it is very simple to recognise the agenda of those who are pressing for an increase in the qualifying size of political groups in this House. It is quite patently a blatant attempt to squeeze out the smaller groups, who are more often than not more likely to be less enthusiastic - indeed likely to be quite questioning of the precious European project. Mr Corbett is effectively looking for the steamroller approach in politics. That is why he is leading the charge tonight in defiance of the committee's democratic decision.
It has been well said that you can judge a parliament, its worth and its integrity by how it treats it minorities. By the standards of this report, Mr Corbett would have this Parliament regress further into the undemocratic cabal of large groups, where decisions are not taken in this House but are taken in deals between the two main parties.
(DA) Mr President, I should like to dispute a most fundamental premise, namely the premise that dividing ourselves into fewer groups gives us more political coherence. I could go and join the Socialist Group in the European Parliament, but that would not increase the group's political coherence. Equally, I could join the European People's Party (Christian Democrats) and European Democrats, but I can guarantee that it would not increase that group's political coherence - by no means. This proposal is not about political coherence, therefore. It is about creating large numbers of independents who do not wish to belong to any of the groups that have a sufficient mandate to become established. This, in turn, will mean millions of Europeans not being represented by a political group in the European Parliament. I do not regard that as a good development. Above all, I do not regard it as a democratic development. Lastly, I should like to ask Mr Corbett - now we are on the subject of political coherence - whether the proposal he is presenting here has the unanimous support of the PSE Group, or whether there is in fact deep disagreement on the proposal within the group.
(ES) Mr President, this debate tonight is interesting, because I have listened to the rapporteur saying his report was inspired by Mr Bonde who, like Rodrigo Díaz de Vivar, El Cid Campeador, won battles after his death. Then along came Mrs Dahl, who has replaced Mr Bonde, and compared the rapporteur with Kafka, which is certainly a favourable comparison; that is to say, Mrs Dahl should not be so much in agreement with Mr Bonde. Then Mr Batten confessed to us that the parliamentary group's money has been used to interfere in national referendums. I imagine that the Quaestors will have something to say about that, Mr Batten, because it is forbidden to use that money for such things.
What about Mr Voggenhuber? What can I say about Mr Voggenhuber, who is from the country that so marvellously organised Euro 2008, which we Spaniards are so pleased about? Mr Voggenhuber has accused us of manipulation and criticised the compromise amendment, and it turns out that he signed it.
In short, Mr President, in the interests of consistency, and being in agreement with what Mr Szájer, Mr Kirkhope, Mrs Esteves and Mr Rübig said, the Group of the European People's Party (Christian Democrats) and European Democrats is going to vote in favour.
(DE) Mr President, 'Let us risk a bold democracy' was the title of a major article I wrote in the Frankfurter Allgemeine Sonntagszeitung two weeks ago. It was people from social democratic circles who came to me and said 'exactly!' - and not only because the title echoed a famous statement by the great Willy Brandt. What are you doing here now, Mr Corbett and Mr Leinen? You are turning the thing on its head, and you know what you are doing.
I remember well what you said when the last increase in the access barrier for groups was discussed. I remember Mr Leinen from the days when he was still an upstanding democrat. He should pull back and think carefully about which cause he is serving. With what you are doing here, you are destroying democracy. You are looking after the Haiders and Straches, the extreme left, people cut from a cloth that makes even Mr Lafontaine look middle of the road. Shame on you! Stop and think, and withdraw this amendment for Europe's sake. Do not be the 'anti-Europeans'.
(FR) Mr President, there is a single market, there is a single currency, so it would make complete sense for there to be a single group, which in any case would be much more efficient. There would be a single speaker and things would be shared more easily. Mr Corbett is proposing to raise the threshold to 30. This seems highly dangerous, because the Irish, the French and the Dutch are able to send 31 and this would cause us real problems. Personally I think that we need a floating threshold. It would remain at 30, but the President would be able to use his or her discretion to increase it to 35 or 40 if MEPs who want to join are not fully enrolled.
During the Fourth Republic, a practice known as 'unseating' was used. At the start of the legislature, the majority would decide whether to renew the office of a particular Member of Parliament or to unseat him or her. This method is perfect. Mr Corbett could be in charge, for example, of unseating anyone who did not share his views. We could also adjust it: those who did not share Mr Corbett's views would pay their salary to him or his group. Anyway, none of this matters; the Irish have proved that you can adopt whatever rules you want. It no longer works like that here, Mr Corbett.
rapporteur. - Mr President, I have enjoyed this debate. I have enjoyed the wild allegations that have been made about this change, that raising the threshold for creating a group in this Parliament from 20 to 25, or perhaps 30, would somehow be the end of democracy and the end of pluralism in Parliament. What utter nonsense! This is a modest proposal. Even 30 would be well below the threshold that exists in most national parliaments, which we all find perfectly democratic. So why not here?
The idea that this is an attack on existing groups is nonsense. I was glad the UEN Group spokesman recognised his group would not be affected. I was surprised that Mr Batten thought his group would be affected. I thought he was expecting to gain seats in the next European elections. I rather think they will lose seats and that they will be annihilated so that they would not even meet the existing thresholds. So they will not be affected one way or the other in any case.
As for the idea that this is targeting a particular viewpoint such as Eurosceptics, as was alleged, also what nonsense! Eurosceptics have always been represented in this Parliament, well represented, have almost always had a political group and I am sure that will continue to be the case. They represent a small but significant strand of public opinion and of course they should take part in our debates. That will not be changed by this proposal.
This proposal is not a radical one. It is a sensible, common-sense, practical proposal to examine what is a sensible level in an expanded Parliament to have a threshold for creating a political group.
It is not a radical proposal, it does not target anybody. I am glad that many groups are seeing the sense of compromising between the two views on this matter and finding a compromise around the modest proposal of 25.
The debate is closed.
The vote will take place on Wednesday 9 July 2008.